Petition for Writ of Mandamus Dismissed and Opinion filed May 25, 2021.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-21-00181-CR
                                 NO. 14-21-00182-CR



                      IN RE PAUL A. CRAYTON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             212th District Court
                           Galveston County, Texas
                 Trial Court Cause Nos. 11CR2593, 11CR2594

                         MEMORANDUM OPINION

      On Friday, April 2, 2021, relator Paul A. Crayton filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In his petition, relator requests that this court reverse the judgment of the
trial court, overturn appellant’s conviction, and enter a judgment of acquittal.

      Only the Court of Criminal Appeals has jurisdiction in final post-conviction
felony proceedings. Tex. Code Crim. Proc. art. 11.07; Padieu v. Court of Appeals
of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); Ater v. Eight
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).
Therefore, this court has no mandamus jurisdiction in matters related to petitions
for writ of habeas corpus in criminal cases. See In re Briscoe, 230 S.W.3d 196, 196
(Tex. App.—Houston [14th Dist.] 2006, orig. proceeding) (“We have no authority
to issue writs of mandamus in criminal law matters pertaining to proceedings under
article 11.07.”).

      Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2